Order denying defendant’s motion to dismiss the complaint on the ground that plaintiff does not have legal capacity to commence the action under section 236 of the Civil Practice Act, unanimously affirmed, with $20 costs and disbursements to the respondent. The clerk at Special Term, however, is directed to prepare copies of the motion papers and forward them to the Superintendent of Matteawan State Hospital and the Attorney-General to take such proceedings as they may be advised, pursuant to article 81 of the Civil Practice Act. Concur — Peek, P. J., Rabin, Frank, McNally and Bergan, JJ.